       Case 1:21-cv-00421-ECM-JTA Document 1 Filed 12/28/20 Page 1 of 10                                  FILED
                                                                                                 2020 Dec-29 AM 08:54
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

ANTHONY MCFOLLEY,                                §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §            CIVIL ACTION NO.:
                                                 §
ROAD-MART, INC.                                  §      _____________________________
                                                 §
                                                 §
       Defendants.                               §                JURY DEMAND
                                                 §

                                          COMPLAINT

I.     INTRODUCTION

       1.      Anthony McFolley, (hereinafter “Plaintiff”) brings this action for declaratory

judgment, injunctive relief, equitable relief and monetary relief instituted to secure the protections

of and to redress the deprivation of rights secured under 42 U.S.C. §1981 and Title VII of the Act

of Congress known as the “Civil Rights Act of 1964,” as amended, 42 U.S.C. §2000e et seq., the

“Civil Rights Act of 1991” and the pendent state law claim. Plaintiff alleges in violation of the

law, Defendant discriminated against him based on his race. Plaintiff is entitled to equitable relief,

compensatory damages, liquidated damages, punitive damages, attorneys fees and costs.

II.    JURISDICTION

       2.      The jurisdiction of this Court is invoked pursuant to the Act of Congress known as

28 U.S.C. §1331, 1343(a)(4), 2201-2202, 42 U.S.C. §§2000e et seq and 42 U.S.C. §1981. This

suit is authorized and instituted pursuant to 42 U.S.C. §1981 and Title VII of the Act of Congress

known as the “Civil Rights Act of 1964,” as amended, 42 U.S.C. §§2000e et seq., the “Civil Rights

Act of 1991”. The jurisdiction of this Court is invoked to secure protection of and redress



                                                  1
       Case 1:21-cv-00421-ECM-JTA Document 1 Filed 12/28/20 Page 2 of 10




deprivation of rights secured by 42 U.S.C. §1981 and 42 U.S.C. §§2000 et seq. providing for

injunctive and other relief against discrimination in employment based on race or color.

       3.      Plaintiff files this §1981 race discrimination suit within two (2) years of the

discriminatory treatment.

       4.      Plaintiff timely filed his charge of discrimination based on race or color with the

Equal Employment Opportunity Commission (EEOC) within 180 days after the last discriminatory

treatment. The plaintiff further filed his discrimination suit within 90 days after receipt of his

right-to-sue letter issued from the EEOC.

III.   PARTIES

       5.      Plaintiff, Anthony McFolley, is a citizen of the United States and a resident of the

State of Alabama.

       6.      Defendant Road-Mart, Inc. is a domestic corporation with its operations currently

or formerly located in Dothan, Alabama.

IV.    STATEMENT OF FACTS

       7.      Plaintiff was employed by Defendant as a Tire Technician from 2014 until

approximately August 14, 2019.

       8.      White Caucasian employees received benefits upon their hiring, while Plaintiff was

forced to wait for four years before being offered the same.

       9.      White Caucasian Tire Technicians, including those Plaintiff trained, were hired at

higher pay rates than Plaintiff, and were being paid commissions for work Plaintiff was

performing.

       10.     White Caucasian Tire Technicians always earned commissions for work they

performed, but Plaintiff was not given this benefit.



                                                 2
       Case 1:21-cv-00421-ECM-JTA Document 1 Filed 12/28/20 Page 3 of 10




       11.     Per the Defendant’s policy, Plaintiff was the only Tire Technician who should have

received commission because he the Tire Technician test unlike all others.

       12.     Plaintiff spoke to Bill Bowden, (“Bowden”), his District Manager, about the racial

disparity in commission practices on numerous occasions, but Bowden refused to help.

       13.     Plaintiff’s managers favored white Caucasian Tire Technicians, assigning them

work guaranteeing higher rates of commission.

       14.     Additionally, Defendant forced Plaintiff to perform “roll calls” were Plaintiff was

due additional compensation, but white Caucasian employees received these monies instead.

       15.     Defendant tasked Plaintiff with less favorable job assignments throughout his

employment. White Caucasians were allowed to forego the work Plaintiff was forced to do.

       16.     On one occasion, Defendant instructed Plaintiff to move three to four-hundred tires

from one spot to another.

       17.     The next day, Plaintiff was told to move the same tires to a different location for

no cognizable reason. Such tasks were assigned to Plaintiff in attempt to humiliate him, and they

did.

       18.    In another example, Defendant told repair a tractor at a peanut mill.

       19.    The tractor was located in an area subjected to large amounts of waste being ejected

from the mill and towards the tractor. The tractor was capable of being moved, but Plaintiff’s

manager refused to do so.

       20.     A white Caucasian employee videotaped Plaintiff performing this task while

commenting that Plaintiff was becoming white because of the dust, i.e., Plaintiff was becoming

Caucasian.

       21.    Plaintiff never realized the commissions he was due from this off-site work. It was



                                                3
       Case 1:21-cv-00421-ECM-JTA Document 1 Filed 12/28/20 Page 4 of 10




given to white Caucasian employees instead.

        22.     Josh Meredith, (“Meredith”), a white Caucasian Tire Technician, told Plaintiff he

had “never worked with a black guy.”

        23.     On or around October of 2016, Meredith told Plaintiff he was going to “shoot

[Plaintiff’s] nigger ass.”

        24.     Meredith began bringing a pistol to work every day to intimidate Plaintiff.

        25.     Plaintiff complained to Bowden about Meredith’s threats and comments.

        26.     Subsequently, Meredith and a white Caucasian Tire Technician known as “Boston”

used the word “nigger” in reference to Plaintiff on a daily basis.

        27.     On Martin Luther King Jr., Day, Meredith gave Plaintiff a watermelon flavored

candy and told Plaintiff he was surprised Plaintiff was working on this holiday.

        28.     Meredith then told Plaintiff that his father told said, “black people only eat chicken

and watermelon on Martin Luther King Jr., Day,” and while he could not produce a real

watermelon, he found the watermelon flavored candy for Plaintiff.

        29.     Plaintiff told Bowden he was still being subjected to racial harassment, but Bowden

only laughed and asked, “Well, what do you people eat on Martin Luther King Day?”

        30.     On or around November of 2018, “Boston” approached Plaintiff and stated “I like

it here in the southeast. They hired me to work smarter, and you to work harder. You're the mule,

right?”.

        31.     Plaintiff immediately reported this to Bowden, who only said, “I guess you need to

work a little harder, then.”

        32.     Meredith, Boston, and other white Caucasian employees then began to refer to

Plaintiff as “the mule” on a daily basis.



                                                  4
       Case 1:21-cv-00421-ECM-JTA Document 1 Filed 12/28/20 Page 5 of 10




        33.      Plaintiff reported this to Bowden, but Bowden again refused to help.

        34.      Because of Bowden’s inaction, Plaintiff complained to Eddie Harwick, the owner

of Defendant’s facility, about the racially discriminatory behavior he was constantly subjected to.

        35.      Eddie Harwick transferred Boston to another store but did not take any other action

to remedy the persistent issues.

        36.      In or around July of 2019, Josh Sellers (“Sellers”), a white Tire Technician,

approached Plaintiff and told Plaintiff he would never be as good as him and spit chewing tobacco

at Plaintiff’s feet.

        37.      Other white employees, including but not limited to Sellers and Boston would spit

chewing tobacco at Plaintiff and areas where he would have worked from the floor.

        38.      Plaintiff again told Bowden he was being targeted because of his race, but Bowden

offered no help to Plaintiff.

        39.      On or around August 14, 2019, Sellers was angry because Plaintiff serviced a work

truck he wanted to work on.

        40.      Sellers felt the truck should have been preserved for him because he is a white

Caucasian, and the truck would bring him additional compensation.

        41.      Chase (LNU), a white Caucasian supervisor told Plaintiff he was saving the truck

for Sellers.

        42.      Such practices are against Defendant’s policy.

        43.      Sellers then threw a cup of water in Plaintiff’s face in the presence of Chase.

        44.      Sellers and Chase (LNU) went into the Defendant’s back office once while Plaintiff

entered the restroom to dry off.

        45.      Upon leaving the restroom, Plaintiff found Sellers waiting for him, where Sellers



                                                   5
       Case 1:21-cv-00421-ECM-JTA Document 1 Filed 12/28/20 Page 6 of 10




again threw a cup of water in Plaintiff’s face and told Plaintiff that Defendant ordered him to “pack

[his] shit and go.”

       46.     Plaintiff called Chase on or around August 15, 2019 and asked if he had a

commission check for him. Chase told Plaintiff the money was taken.

       47.     Chase, Bowden, and other members of Defendant’s management were complicit in

Plaintiff’s harassment and continued to withhold his commissions.

       48.     During Plaintiff’s time with Defendant, there were a total of four African

Americans. Plaintiff was the last remaining African American prior to his departure, and the others

left because of the hostile work environment maintained by Defendant.

       49.     James Cribs, a white Caucasian employee of Defendant, told Plaintiff he was sorry

for the way he and his co-workers acted toward Plaintiff, i.e., he was feeling remorseful for the

racially discriminatory environment perpetuated by Defendant.

       50.     James Cribs then told Plaintiff he did good work, and he was unaware of any reason

aside from Plaintiff’s race as to why he was treated poorly.

       51.     When Michael Skinner, Plaintiff’s initial Manager, ceased working for Defendant,

he told Plaintiff that Defendant was doing everything in its power to make Plaintiff quit.

       52.     Another African American Tire Technician was experiencing similar issues, so he

attempted to complain to Bowden.

       53.     Bowden refused to take the time to speak with him about the discrimination taking

place, so the African American Tire Technician referenced above ceased working for Defendant.

       54.     On his way out, the African American Tire Technician wished Plaintiff good luck

because Plaintiff was persevering when he could no longer do the same.

       55.     Plaintiff did not know where else to turn because all attempts at redressing racial



                                                 6
       Case 1:21-cv-00421-ECM-JTA Document 1 Filed 12/28/20 Page 7 of 10




discrimination were impeded by those perpetuating the discriminatory acts against Plaintiff.

        A.      CLAIM ONE – RACE DISCRIMINATION UNDER TITLE VII OF THE
                CIVIL RIGHTS ACT (DISPARATE TREATMENT)

        56.     Plaintiff brings his disparate treatment claim based on race pursuant to Title VII of

the Act of Congress known as the “Civil Rights Act of 1964,” as amended, 42 U.S.C. §2000e et

seq., the “Civil Rights Act of 1991”.

        57.     Plaintiff reasserts and incorporates by reference Paragraphs 2, 4-6, 8-11, 13-33, 36-

37, and 39-55 as set forth above as if fully restated therein.

        58.     Plaintiff is a black, African American.

        59.     Plaintiff witnessed and endured race-based disparate treatment where similarly

situated employees who are non-African American were allowed to receive benefits upon their

employment, started out with higher wages, paid commissions, paid additional commissions

accordingly, received favorable jobs, and paid commission for off-site jobs.

        60.     Plaintiff experienced disparate treatment based on his race where similarly situated

employees who are non-African American were forced to endure harassment based on their race.

        61.     Plaintiff experienced disparate treatment based on his race where Defendant

subjected similarly situated non-African American employees to favorable terms and conditions

of employment in comparison to Plaintiff.

        B.      CLAIM TWO-VIOLATIONS OF 42                        U.S.C.   §1981     (DISPARATE
                TREATMENT AND RETALIATION)

        62.     Plaintiff brings his race-based disparate treatment and retaliation claims pursuant

to 42 U.S.C. §1981.

        63.     Plaintiff incorporates by reference Paragraphs 2-3, 5-6, and 57-58 as set forth above

as if fully restated therein.



                                                  7
       Case 1:21-cv-00421-ECM-JTA Document 1 Filed 12/28/20 Page 8 of 10




        64.     Plaintiff experienced disparate treatment based on his race where Defendant

subjected similarly situated non-African American employees to favorable terms and conditions

of employment in comparison to Plaintiff.

        C.      CLAIM THREE-RACE                  DISCRIMINATION             (HOSTILE           WORK
                ENVIRONMENT

        65.     Plaintiff adopts and re-alleges Paragraphs 2-55 as if fully set forth herein.

        66.     Plaintiff was discriminated against and harassed because of his race. This

harassment created a hostile work environment.

        67.     The harassment was severe and or pervasive, and it affected the terms and

conditions of Plaintiff’s employment.

        68.     Defendant failed to address the many complaints of racial harassment, causing

Plaintiff severe distress.

        69.     Defendant failed to take prompt remedial action to stop or remedy the harassment.

        70.     Because of Defendant’s conduct, Plaintiff suffered severe emotional distress,

embarrassment, and humiliation.

        71.     Defendant acted with malice, and or reckless indifference toward Plaintiff.

        D.      NEGLIGENT/WANTON RETENTION

        72.     Plaintiff adopts and re-alleges Paragraphs 7-55 above as if fully set forth herein.

        73.     Defendants acted with malice, and or reckless indifference towards Plaintiff.

        74.     By action or inaction, Defendants ratified, and or condoned unlawful race

discrimination directed at Plaintiff.

        75.     The Defendants knew or should have known of its employees’ discriminatory

conduct taking place both before and during Plaintiff’s employment, including but not limited to

that of Sellers, Meredith, and Boston.

                                                  8
       Case 1:21-cv-00421-ECM-JTA Document 1 Filed 12/28/20 Page 9 of 10




        76.      The Defendants failed to take adequate steps to remedy the situation.

        77.      The Defendants’ failure to adequately remedy the situation caused the Plaintiff to

suffer severe emotional distress, embarrassment, and humiliation.

V.      PRAYER FOR RELIEF

        WHEREFORE, the plaintiff respectfully prays that this Court assume jurisdiction of this

action and after trial:

        a.       Issue a declaratory judgment that the employment policies, practices, procedures,

conditions and customs of the Defendant are violative of the rights of the Plaintiff as secured by

42 U.S.C. §1981 and Title VII of the Act of Congress known as the “Civil Rights Act of 1964,” as

amended, by the “Civil Rights Act of 1991”, 42 U.S.C. §2000e et seq.

        b.       Grant Plaintiff a permanent injunction enjoining the Defendant, its agents,

successors, employees, attorneys and those acting in concert with the defendant and at the

defendant's request from continuing to violate 42 U.S.C. §1981 Title VII of the Act of Congress

known as the “Civil Rights Act of 1964,” as amended, by the “Civil Rights Act of 1991”, 42 U.S.C.

§2000e et seq.

        c.       Enter an order requiring the defendant to make the plaintiff whole by awarding him

the position(s) he would have occupied in the absence of its retaliation, back-pay (plus interest),

punitive and compensatory damages and/or nominal damages, and benefits.

        d.       Enter an order requiring the Defendant to make the Plaintiff whole by awarding

him punitive damages, compensatory damages including but not limited to lost wages and benefits,

and/or nominal damages, declaratory and injunctive relief, and benefits.

        e.       The Plaintiff further prays for such other relief and benefits as the cause of justice

may require, including but not limited to, an award of costs, attorney's fees and expenses.



                                                   9
     Case 1:21-cv-00421-ECM-JTA Document 1 Filed 12/28/20 Page 10 of 10




                                                Respectfully submitted,



                                                /s/ Eric Sheffer
                                                ERIC SHEFFER
                                                WIGGINS, CHILDS, PANTAZIS,
                                                FISHER & GOLDFARB, LLC
                                                The Kress Building
                                                301 19th Street North
                                                Birmingham, Alabama 35203
                                                Telephone: (205) 314-0500
                                                Facsimile: (205) 254-1500
                                                E-mail: rcamp@wigginschilds.com


PLAINTIFFS DEMAND A TRIAL BY STRUCK JURY

                                                /s/ Eric Sheffer
                                                OF COUNSEL


Plaintiff requests this Honorable Court to serve via certified mail upon the Defendant the
following: Summons, Complaint.

Defendant’s Address:
Road-Mart, Inc.
424 Lakeview Road
Ozark, Alabama 36360




                                           10
